IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 97-50966
                          Summary Calendar


                      UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

                                versus

                      RICARDO BURCIAGA-JIMENEZ,

                                                  Defendant-Appellant.


          Appeal from the United States District Court
                for the Western District of Texas
                         (P-97-CR-100-1)

                          June 15, 1998
Before JOHNSON, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Ricardo Burciaga-Jimenez (Burciaga) entered a conditional

guilty plea to one count of possession of marijuana with intent to

distribute.    See 21 U.S.C. § 841(a)(1). He appeals his conviction,

challenging the district court’s denial of his motion to suppress

the marijuana found in his automobile at the time of his arrest.

Specifically, he contends that the Border Patrol’s search violated

his Fourth Amendment rights because the Border Patrol did not have

a reasonable suspicion of illegal activity when they stopped his



     *
       Pursuant to 5th CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th CIR. R. 47.5.4.
vehicle.

     This     court      employs   a   two-tiered     standard   of     review    in

evaluating a district court’s denial of a motion to suppress:

findings     of   fact    are   accepted     unless    clearly   erroneous       and

conclusions of law are reviewed de novo.              United States v. Chavez-

Villarreal, 3 F.3d 124, 126 (5th Cir. 1993).                This court reviews

the evidence introduced at the suppression hearing in the light

most favorable to the prevailing party.               United States v. Ponce, 8

F.3d 989, 995 (5th Cir. 1993).

     The totality of the evidence demonstrates that prior to the

Border Patrol stopping Burciaga’s automobile, the Border Patrol was

aware   of   specific,      articulable      facts    together   with    rational

inferences from those facts.           These facts and inferences raised a

reasonable suspicion that Burciaga’s automobile was involved in

illegal activities.        See United States v. Brignoni-Ponce, 422 U.S.

873, 884-85 (1975); United States v. Inocencio, 40 F.3d 716, 722

(5th Cir. 1994).          Therefore, the district court did not err in

denying Burciaga’s motion to suppress.

     AFFIRMED.




                                         2